                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

 FAYE RENNELL HOBSON,                          )
                                               )
        Plaintiff,                             )         NO. 3:20-cv-00076
                                               )
 v.                                            )         JUDGE CAMPBELL
                                               )         MAGISTRATE JUDGE HOLMES
 MARK T. ESPER                                 )
 Secretary, Department of Defense              )
                                               )
        Defendant.                             )

                                             ORDER

        Pending before the Court is a Report and Recommendation from the Magistrate Judge

recommending the Court deny class certification. (Doc. No. 13). Plaintiff filed objections to

the Report and Recommendation (Doc. No. 14) and Defendant responded to the objections

(Doc. No. 15). Plaintiff filed a reply. (Doc. No. 16).

        After a de novo review, and for the following reasons, Plaintiff’s objections are

OVERRULED and the Report and Recommendation is ADOPTED.

                                    I.      BACKGROUND

        Plaintiff Faye Rennell Hobson, who is proceeding pro se, filed this case as a putative

class action alleging racial discrimination and retaliation in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (Doc. Nos. 1 and 9). In addition to the class

claims, Plaintiff asserts an individual claim under the Rehabilitation Act of 1973, 29 U.S.C. §§

710 et seq. (Id.)

        In her pleadings, Plaintiff requested the Court certify this case as a class action lawsuit.

(Id.) The Magistrate Judge construed Plaintiff’s request as a motion for class certification under




   Case 3:20-cv-00076 Document 17 Filed 07/17/20 Page 1 of 4 PageID #: 439
Rule 23 of the Federal Rules of Civil Procedure. The Magistrate Judge recommended that class

certification be denied because Plaintiff, as a pro se party, may only represent herself and cannot

serve as a representative of the class.

                                 II.      STANDARD OF REVIEW

        Under 28 U.S.C. § 636(b)(1) and Local Rule 72.03(b)(3), a district court reviews de

novo any portion of a report and recommendation to which a specific objection is made. United

States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are

insufficient. See Zimmerman v. Cason, 354 F. App’x 228, 230 (6th Cir. 2009). Thus, “only

those specific objections to the magistrate’s report made to the district court will be preserved

for appellate review.” Id. (quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373

(6th Cir. 1987)). In conducting the review, the court may “accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C).

        In deciding a motion to dismiss under Rule 12(b)(6), a court must take all the factual

allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662 (2009). To survive a motion

to dismiss, a complaint must contain sufficient factual allegations, accepted as true, to state a

claim for relief that is plausible on its face. Id. A claim has facial plausibility when the plaintiff

pleads facts that allow the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged. Id. In reviewing a motion to dismiss, the Court construes the complaint

in the light most favorable to the plaintiff, accepts its allegations as true, and draws all

reasonable inferences in favor of the plaintiff. Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th

Cir. 2007). Because Plaintiff proceeds pro se, the Court construes her filings “liberally” and




                                                  2
   Case 3:20-cv-00076 Document 17 Filed 07/17/20 Page 2 of 4 PageID #: 440
holds her complaint “to less stringent standards than formal pleadings drafted by lawyers[.]”

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                          III.   ANALYSIS

         The Magistrate Judge recommended class certification be denied because Plaintiff

endeavors to represent the class as a pro se litigant. (Doc. No. 13 at 4). The Magistrate Judge

recommended Plaintiff be required to file a second amended complaint that deletes all

allegations and claims pertaining to her class lawsuit and is limited to her individual claims.

(Id.)

         Plaintiff’s response to the Report and Recommendation raises two objections relevant

to the Magistrate Judge’s recommendation. She objects that the Magistrate Judge did not cite

the rule or law that prevents a pro se party from serving as a class representative. She also

objects to the determination that 29 C.F.R. § 1614.204, which allows a “class agent” to act for

a class in an administrative proceeding before the Equal Employment Opportunity Commission

(“EEOC”) representative, does not apply to litigation in court. These objections are without

merit.

         Plaintiff’s argument that she is a highly experienced pro se litigant, does not address the

well-established law in this Circuit that a pro se litigant cannot serve as a class representative.

See Christian Separatist Ch. Soc. of Ohio v. Ohio Dept. of Rehad. And Corr., No. 18-3404,

2019 WL 1964307, at * 4 (6th Cir. 2019) (rejecting “the plaintiffs’ attempt to bring their claims

as a class action because they could not proceed on behalf of others without counsel.”); Heard

v. Caruso, 351 F. App’x 1, 15 (6th Cir. 2009) (“[The plaintiff] is an incarcerated pro se litigant

without legal training who is representing himself and is not able to adequately to represent the

proposed class.”); Ziegler v. Mich., 90 F. App’x 808, 810 (6th Cir. 2004) (“[N]on-attorneys


                                                 3
   Case 3:20-cv-00076 Document 17 Filed 07/17/20 Page 3 of 4 PageID #: 441
proceeding pro se cannot adequately represent a class.”). The Magistrate Judge correctly stated

the law that a pro se party may only represent herself in her own case but cannot make filings

on behalf of another party. (Doc. No. 13 at 3) (citing 28 U.S.C. § 1654). The Magistrate Judge

also correctly determined that that Plaintiff, as a non-attorney proceeding pro se, cannot

adequately represent the class. (Id.) (collecting cases).

       Plaintiff’s “objection” to the Magistrate Judge’s statement that 29 C.F.R. § 1614.204

applies only to administrate proceedings is without substantive argument. Rather, Plaintiff

asks, “tell me, how you arrived at the above?” The Court has reviewed the relevant regulation

and agrees with the Magistrate Judge that it applies only to administrative proceedings before

the EEOC and does not allow a pro se litigant to serve as a class representative in court.

                                    IV.     CONCLUSION

       For the reasons stated above, Plaintiff’s objections to the Report and Recommendation

are OVERRULED and the Report and Recommendation (Doc. No. 13) is ADOPTED.

Plaintiff shall file a second amended complaint within 28 days that deletes all allegations and

claims pertaining to the class lawsuit and it limited to her individual claims.

       It is so ORDERED.



                                                       _______________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                 4
  Case 3:20-cv-00076 Document 17 Filed 07/17/20 Page 4 of 4 PageID #: 442
